Citation Nr: 0429034	
Decision Date: 10/21/04    Archive Date: 10/28/04

DOCKET NO.  99-21 960A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disability, including asthma.

2.  Entitlement to service connection for a lung disability, 
including asthma.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
cardiovascular disease. 

4.  Entitlement to service connection for cardiovascular 
disease.

5.  Entitlement to service connection for hypothyroidism.

6.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.





REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran had active duty from October 1964 to June 1970.

The Board of Veterans' Appeals (Board) notes that this 
appeal, in part, arose from an April 1999 rating decision, in 
which the RO denied entitlement to service connection for 
hypothyroidism, cardiovascular disease, and a lung 
disability, to include asthma.  The veteran filed an appeal.

In a March 2001 decision, the Board determined that new and 
material evidence had not been submitted warranting the 
reopening of the previously denied claim of entitlement to 
service connection for a stomach disorder.  Also, the Board 
denied service connection for pes planus.  The Board remanded 
the issues of entitlement to service connection for 
hypothyroidism, cardiovascular disease, and a lung 
disability, to include asthma for additional development.

In an October 2002 decision, the Board denied the issues of 
entitlement to service connection for hypothyroidism, 
cardiovascular disease, and a lung disability, to include 
asthma.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2003 Order, 
the Court vacated the October 2002 Board decision, and 
granted a Joint Motion to Remand filed on behalf of both the 
veteran and the Secretary of VA.  

In November 2003, the Board remanded this case for concerns 
raised in the Joint Motion, primarily for notice compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  The 
case is once more before the Board for appellate 
consideration.  

During the course of the appeal, the certified issue of 
entitlement to an increased rating for tinnitus, currently 
evaluated as 10 percent disabling was added for appellate 
consideration.  

A historical review of the record shows that in an unappealed 
February 1995 rating decision, the RO essentially denied 
service connection for a lung disability, including asthma 
and cardiovascular disease to include as secondary Agent 
Orange (AO).  

In September 1998, the veteran filed a reopen claim for 
service connection for a lung disability, including asthma 
and cardiovascular disease.  

In an April 1999 rating decision, the RO determined that new 
and material evidence had not been submitted sufficient to 
warrant a reopening of claims of service connection for a 
lung disorder including asthma and cardiovascular disease as 
a result exposure to AO.  

Also, the RO apparently denied service connection for 
cardiovascular disease and lung disability, including asthma 
on a de novo basis other than secondary to exposure to AO.  
The Board notes that such issues appear to have been already 
contemplated in the RO's unappealed February 1995 rating 
decision.  The Board does not have jurisdiction to consider a 
previously adjudicated claim unless new and material evidence 
is presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R.  § 3.156(a)).  However, this 
change in the law is not applicable with respect to the 
claims of service connection for cardiovascular disease and 
lung disorder because the veteran's claims were not filed on 
or after August 29, 2001, the effective date of the 
amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 2001).  

For reasons that are apparent in the decision cited below, 
the issue of entitlement to service connection for 
cardiovascular disease on a de novo basis will be addressed 
in the Remand section of the decision.

This appeal, in part, is Remanded, to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., with respect to 
the issues of entitlement to service connection for 
hypothyroidism and cardiovascular disease.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  In an unappealed February 1995 rating decision, the RO 
essentially denied service connection for a lung disorder 
claimed as asthma including secondary to exposure to AO.  

2.  Evidence submitted subsequent to the RO's February 1995 
rating decision bears directly and substantially on the issue 
at hand, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  The competent and probative medical evidence fails to 
demonstrate an etiologic link or nexus between the veteran's 
lung disease process diagnosed as asthma first noted many 
years postservice and any incident of active duty, including 
exposure to AO and/or second hand smoke.  

4.  In an unappealed February 1995 rating decision, the RO 
essentially denied service connection for cardiovascular 
disease also claimed as heart arrest, including secondary to 
exposure to AO.

5.  Evidence submitted subsequent to the RO's February 1995 
rating decision bears directly and substantially on the issue 
at hand, is neither cumulative nor redundant, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

6.  The 10 percent schedular evaluation for tinnitus is the 
maximum evaluation provided in the rating schedule for 
unilateral or bilateral tinnitus.


CONCLUSIONS OF LAW

1.  Evidence submitted since the February 1995 rating 
decision wherein the RO denied entitlement to service 
connection for a lung disability, including asthma is new and 
material, and the veteran's current claim for such benefit is 
reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (under the standard of review in effect prior to 
August 29, 2001); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103. 

2.  A chronic lung disease process, including asthma was not 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 1154, 5107 (West 2002); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2003).  

3.  Evidence submitted since the February 1995 rating 
decision wherein the RO denied entitlement to service 
connection for cardiovascular disease is new and material, 
and the veteran's current claim for such benefit is reopened.  
38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (under the standard of review in effect prior to 
August 29, 2001); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103. 

4.  A schedular evaluation in excess of 10 percent for 
bilateral tinnitus is not warranted as a matter of law.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.87, Diagnostic Code 6260 (2003) and as amended at 68 
Fed. Reg. 25823, May 14, 2003; Sabonis v. Brown, 6 Vet. App. 
426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Pelegrini v. Principi, ___ Vet. App. ___, No. 01-
944 (June 24, 2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 
(Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board is aware that in Pelegrini, cited above, the Court 
stated that, under the VCAA,

the Secretary must provide notice . . . that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be considered a 
fourth element of the requisite notice, VA must  "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1);  see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, slip op. at 11.

The VA General Counsel recently issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is provided 
unless the Board makes findings regarding the completeness of 
the record or as to other facts that would permit [a 
conclusion] that the notice error was harmless, including an 
enumeration of all evidence now missing from the record that 
must be a part of the record for the claimant to prevail on 
the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In November 2003, the Board remanded this case for compliance 
of VCAA notification requirements.  In February 2004, the RO 
formally notified the veteran of the VCAA of 2000 with 
respect to the issues of entitlement to service connection 
for a lung disorder, including asthma, cardiovascular disease 
and hypothyroidism on appeal.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Such notice sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and of his responsibilities if he wanted such evidence to be 
obtained by VA.  Id.  Additional VA medical evidence was 
submitted and considered by the RO.  The issues of 
entitlement to service connection for a lung disorder, 
including asthma, cardiovascular disease and hypothyroidism 
remained denied and the case was returned to the Board for 
appellate review.

The Board notes that the veteran has not identified any 
outstanding medical evidence pertinent to claims of 
entitlement to service connection for a lung disorder, 
including asthma, cardiovascular disease and hypothyroidism.

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the appellant with the 
reasons his claim could not be granted based upon the 
evidence of record.  

The Board recognizes that the initial RO decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While complete compliance of VCAA notice to the appellant was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the transfer and 
recertification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U. S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993);  Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, VCAA 
notice has been fully satisfied.

The Board concludes that all relevant evidence has been 
obtained for determining the merits of the veteran's claims 
of entitlement to service connection for a lung disorder, 
including asthma, cardiovascular disease and hypothyroidism.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(d).  The record 
contains competent medical evidence upon which to base an 
appellate decision.

With respect to the issue of entitlement to a disability 
rating greater than 10 percent for service connected 
tinnitus, the Board notes that here, the extant law regarding 
compensation for tinnitus controls the appellant's situation 
and no amount of assistance or additional notice from VA will 
change the outcome.  See generally, Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000); see also Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001) (holding that statutory 
interpretation questions not affected by enactment of VCAA).  
See also Kane v. Principi, 17 Vet. App. 103 (2003) (extending 
nonapplication to regulatory interpretation questions).  See 
also Sabonis v. Brown, 6 Vet. App. 426 (1994).  See also 
VAOPGCPREC 2-04.

The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  

Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A.   
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R. § 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) under 
the standard of review in effect prior to August 29, 2001.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under 
38 C.F.R. § 3.156(a), the case will be decided on the merits.  
Williamson v. Brown, 8 Vet. App. 263 (1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §  1110 (West 2002). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003). 

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

With the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where a diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

If a disability is not shown to be chronic during service, 
service connection may nevertheless be granted when there is 
continuity of symptomatology post service. 38 C.F.R. § 
3.303(b) (2003).  See Savage v. Gober, 10 Vet. App. 488 
(1997). 

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. 1154(b); 38 C.F.R. 
3.303(a), 3.304.


Service connection based on AO exposure

A veteran who had active service in the Republic of Vietnam 
during the Vietnam War period will be presumed to have been 
exposed to an herbicide agent during that service. 38 
U.S.C.A. § 1116(f) (West 2002).  When such a veteran develops 
a disorder listed in 38 C.F.R. § 3.309(e), which disorders 
have been shown to be caused by exposure to Agent Orange, to 
a degree of 10 percent or more within the specified period, 
the disorder shall be presumed to have been incurred during 
service.  38 C.F.R. §§ 3.307, 3.309(e) (2003).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult- 
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 C.F.R. § 
3.309(e).  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide agent and respiratory 
cancers within 30 years.  
38 C.F.R. § 3.307(a)(6).  For the purposes of this section, 
the term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e).

In addition, the Federal Circuit has held that the Veteran's 
Dioxin and Radiation Exposure Compensation Standards Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a claimant from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2003).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).


Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disability claimed as asthma, including secondary to 
exposure to AO and second hand smoke.

Factual Background

A review of the evidence on file at the time of the 
unappealed February 1995 RO rating decision shows that the 
veteran's service medicals records were silent for any 
complaint or finding regarding lung disease, including 
asthma.  Clinical evaluations of the lungs and chest x-ray 
studies in service were normal.  A June 1970 separation 
physical examination report showed a normal clinical 
evaluation of the lungs.  Chest x-ray studies were normal.  

An August 1971 postservice VA general medical examination 
report showed a normal clinical evaluation of the lungs.  A 
chest x-ray showed the lungs were within normal limits.  No 
pertinent respiratory complaint was noted.

In an unappealed February 1995 rating decision, the RO 
essentially denied service connection for a lung disability 
claimed as asthma on any basis, including secondary to 
exposure to AO.  No chronic lung disease process was noted at 
that time.

In September 1998, the veteran filed a reopened claim of 
service connection for a lung disorder claimed as asthma, 
including as secondary to AO and second hand smoke.  He 
specifically stated he was not a smoker.  

The evidence submitted in support his reopened claim includes 
a private treatment record in September 1986, reflecting a 
diagnosis of asthmatic bronchitis.  

A February 1988 medical report from a private allergy and 
asthma clinic shows that the veteran was employed as a state 
highway patrol officer and supervisor.  He noted as history 
growing-up on a farm and was sensitive to cigarette smoke.  
He noted that he never had acute asthma but his wife noted 
some wheezing.  Following an objective examination, the 
pertinent diagnosis reflected minimally compromised pulmonary 
dysfunction, without evidence of bronchospasm, cause not 
apparent.  The examiner indicated that he was surprised to 
see a nonsmoker with lowered pulmonary function.

Private and VA medial reports, dated in the 1990's, reflected 
that the veteran continued to experience wheezing and a 
diagnosis of asthma.

A March 2002 VA respiratory examination report reflects that 
the veteran reported that his wheezing began after he 
returned home from Vietnam in 1968, that it had slowly 
progressed in the 1970's and that he used an albuterol 
inhaler infrequently. The veteran denied having any weight 
loss or gain, daytime hypersomnolence, fever, night sweats, 
and hemoptysis.  The examiner concluded that the veteran 
appeared to have minimal asthma which was well documented in 
his service medical records.

In a May 2002 addendum to the VA examination, the examiner 
indicated that he once again reviewed the claims file.  The 
examiner related that there was no evidence of asthma in the 
service medical records and that post-service medical 
evidence related a worsening of the veteran's nasal allergies 
to cigarette smoke.

Subsequently dated VA medical records note a history of 
asthma.  


Analysis

The veteran seeks to reopen his claim of entitlement to 
service connection for a lung disability denied by the RO in 
February 1995.  He claims that he developed asthma in service 
as a consequence of exposure to AO and/or second hand smoke.

When an appellant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glenn v. Brown, 6 Vet. 
App. 523, 529 (1994).

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996). Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

In Kutcherousky v. West, 12 Vet. App. 369 (1999) the CAVC 
held that the prior holdings in Justus v. Principi, 3 Vet. 
App. 510, 513 (1992) and Evans v. Brown, 9 Vet. App. 273 
(1996) that the evidence is presumed to be credible was not 
altered by the CAFC in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The evidence at the time of the unappealed February 1995 RO 
rating decision showed that the veteran's service medical 
records and an August 1971 postservice VA general medical 
examination report were silent for lung disease, including 
asthma.  There was no evidence of a lung disease process, 
however diagnosed.  

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen his claim consists of 
pertinent medical records noting the presence of a lung 
disease process diagnosed as asthma.  

The Board notes that the additional evidence is both new and 
material as it contributes to a more complete picture of the 
circumstances pertaining to the veteran's claim.

Accordingly, the veteran's claim of entitlement to service 
connection for a lung disability, including asthma is 
reopened.  38 C.F.R. § 3.156(a).


Service Connection for a Lung Disability, including Asthma

The Board may proceed in considering the issue of entitlement 
to service connection for a lung disability, including asthma 
on a de novo basis without prejudice shown to the veteran 
essentially in view of the RO's complete review of the 
evidence on a de novo basis prior to the transfer of this 
case to the Board for appellate consideration.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Since the record is 
complete, there is no need to remand such issue for 
additional development of the evidence.  

Also, the Board recognizes that the provisions of 38 U.S.C.A. 
§ 5103A(d) require VA to obtain medical examination or 
opinion if necessary to make a decision on a claim.  In this 
case, the record shows that the veteran was afforded a 
pertinent VA respiratory examination in March 2002 with 
opinion regarding the issue on appeal.  The requirements of 
the VCAA have been met.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997);  Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and 
cases cited therein). 

After a review of the medical evidence of record, the Board 
is of the opinion that service connection for a lung 
disorder, currently diagnosed as asthma is not warranted.   
In this case, the Board notes the veteran's contentions that 
he has a lung disorder, to include asthma, as a result of 
exposure to second hand cigarette smoke and AO during 
service.  However, the relevant medical evidence in this case 
indicates no support for either theory of entitlement, as the 
service medical records are negative for any complaints, 
diagnosis or treatment of a lung disorder, asthma, or 
breathing problems as a result of exposure to second hand 
smoke or AO.  

Importantly, the Board notes that the presence of asthma and 
sensitivity to cigarette smoke dates from approximately the 
late 1980's, many years following separation from active 
service, and without any competent medical evidence of an 
etiologic link or nexus to active duty service.  

While the VA examiner in March 2002 concluded that the 
veteran's asthma had its onset during service, this was based 
on an inaccurate review of the claims file.  The Board notes 
that in May 2002, the same VA examiner corrected his previous 
report and stated that there was no evidence of asthma in the 
service medical records.  Therefore, the March 2002 opinion 
was premised on the assumption that the veteran received 
treatment for asthma and was exposed to second hand cigarette 
smoke during service, both of which have not been shown by 
the evidence of record.  

An opinion based upon an inaccurate factual premise has no 
probative value. Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993), see also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Therefore, the March 2002 medical opinion cannot be 
used to establish an etiological relationship between the 
veteran's asthma and service, to include exposure to second 
hand cigarette smoke.

In this case, the record suggests that the veteran was a 
helicopter pilot in Vietnam between 1967 and 1968.  Although 
the veteran contends that his exposure to Agent Orange caused 
the onset of his asthma, the Agent Orange Act of 1991 (PL 
102-4) explicitly states that service connection on a 
presumptive basis because of exposure to AO in Vietnam is not 
warranted for respiratory disorders (other than certain 
respiratory cancers) including asthma.  While service 
connection on a presumptive basis as a result of exposure to 
AO is warranted for lung cancer, there is no clinical 
evidence that the veteran has been diagnosed with cancer of 
the lung.  See 64 Fed. Reg. 59,233 (November 2, 1999).  
Therefore, there is no basis to award service connection for 
a lung disorder, currently diagnosed as asthma, as a residual 
of exposure to AO. 

Significantly, the Board must point out that the record does 
not include a competent medical opinion favorable to the 
claim based on a review of the claims file.  

The only evidence in support of the veteran's claim for 
service connection for a lung disorder, to include asthma as 
a result of exposure to second hand smoke and AO are the 
statements provided by the veteran.  In this regard, the 
record does not reflect that the veteran possesses a 
recognized degree of medical knowledge so as to render an 
opinion as to the etiology of his lung disorder, currently 
diagnosed as asthma, to include exposure to second hand smoke 
during service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

Simply put, the competent and probative medical evidence of 
record fails to establish that the veteran has a lung 
disorder, however diagnosed, including asthma that is linked 
to active service on any basis.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a lung disorder, 
including asthma.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990). 





Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder

Factual Background

The evidence on file at the time of the unappealed February 
1995 rating decision in which the RO denied service 
connection for cardiovascular disease claimed as heart 
arrest, on any basis, including exposure to AO, included the 
veteran's service medical records.  

A July 1964 service entrance examination report reflects that 
the veteran's cardiovascular system was "normal" at service 
entrance.  An X-ray of the chest was negative.  When examined 
in May 1965, it was noted that the veteran had a first degree 
heart block on electrocardiogram.  After further evaluation 
in May 1965, the heart block was found to have been due to 
parasympathetic tone elevation and was deemed of no clinical 
significance as regards to cardiovascular disease.  The 
impression of the examiner at that time was that there was no 
evidence of any cardiovascular disease.  

The veteran was hospitalized in August 1965.  A diagnosis of 
heart block, first degree, intermittent, with no demonstrable 
evidence of cardiac disease apparently due to increased vagal 
tone which had existed prior to service enlistment was 
recorded.  In September 1965, the veteran was returned to 
limited duty while awaiting a Physical Evaluation Board 
determination.  In October 1966, the veteran was found 
physically qualified to perform the duties of his rank.  
Thereafter, the veteran served on active duty as a pilot 
until service separation in June 1970.  A June 1970 service 
separation examination report reflects that the veteran's 
heart and vascular system were evaluated as "normal."

An August 1971 postservice VA general medical examination 
report was silent for cardiovascular disease.

In an unappealed February 1995 rating decision, the RO denied 
service connection for cardiovascular disease claimed as 
heart arrest, on any basis, including exposure to AO.

The evidence added to the record following the February 1995 
rating decision shows that the first evidence of any cardiac 
problems was not until August 1993, when the veteran was 
hospitalized for an evaluation of a possible inferoposterior 
myocardial infarction.  It was reported then the veteran did 
not have any previous cardiac history.  The discharge 
diagnoses were recurrent neurocardiogenic syncope requiring 
pacemaker placement, and angiographically documented normal 
coronary arteries.

During a March 2002 VA cardiovascular examination, the 
examiner indicated that he had reviewed the claims file prior 
to the examination.  After an examination of the veteran, the 
examiner concluded that the veteran's first-degree heart 
block was found during routine physical examinations while on 
active service and that it had its origin in service.  The 
veteran stated that he did not have any cardiovascular 
problems prior to service entrance.  In an addendum to the 
examination, dated in May 2002, the examiner corrected his 
previous conclusion after another review of the claims file 
stating that the veteran's heart block was noted to have 
existed prior to service and that it did not have its origin 
in service.


Analysis

As was stated above, in order to reopen a claim by providing 
new and material evidence, the appellant must submit evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 CFR § 3.156(a).

In reviewing the issue of whether new and material evidence 
has been submitted to reopen a claim of service connection 
for cardiovascular disease, the Board notes that the added 
evidence referring to a preexisting cardiovascular process in 
service is both new and material as it contributes to a more 
complete picture of the circumstances surrounding the 
veteran's claim.

Importantly, inasmuch as this case involves the matter of 
aggravation, the Board points out that there has been a 
change in the interpretation of the law with respect to the 
adjudication of claims involving pre-existing conditions and 
the application of the presumption of soundness.  
Essentially, the law as recently interpreted under Cotant v. 
Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003), mandates that, to rebut the presumption of sound 
condition under 38 U.S.C.A. § 1111, the Department of 
Veterans Affairs (VA) must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  This interpretation must be applied upon 
readjudication of the claim at issue on the merits.  See 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993).  Also see 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Spencer v. Brown, 17 F.3d 368 (Fed. Cir. 
1994).

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen a claim of service connection 
for cardiovascular disease.  38 C.F.R. 
§ 3.156(a).  


Increased Rating for Tinnitus

Analysis

In a February 2003 rating decision the RO denied entitlement 
to an increased rating for tinnitus which stemmed from the 
veteran's reopened claim filed in January 2003.  The veteran 
filed a timely appeal.  

The Board notes that Diagnostic Code 6260 for tinnitus was 
revised in June 2003 to provide that only a single 10 percent 
rating is to be assigned for tinnitus, whether the sound is 
perceived as being in one ear or both ears.  38 C.F.R. § 
4.87, Diagnostic Code 6260, Note 2 (2003).  Since the change 
to Diagnostic Code 6260 did not provide for retroactive 
application, the veteran is entitled to application of the 
prior version of Diagnostic Code 6260 for the months of 
potential eligibility prior to June 2003.

Historically, the Board notes that in 1999, Diagnostic Code 
6260 was amended to provide a 10 percent rating for recurrent 
tinnitus regardless of its etiology.  The amendment contained 
a note instructing raters that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6200, 6204, or other Diagnostic Codes, except 
when tinnitus supports an evaluation under one of those 
diagnostic codes.  The criteria did not qualify tinnitus as 
either unilateral or bilateral.

In a precedent opinion, binding on the Board, the Office of 
the General Counsel of the Department of Veterans Affairs 
held that Diagnostic Code 6260, as in effect prior to June 
10, 1999, and as amended as of that date, authorized only a 
single 10 percent disability rating for tinnitus, regardless 
of whether that tinnitus is perceived as unilateral or 
bilateral.  VAOPGCPREC 2-2003.

The veteran also argues that, pursuant to 38 C.F.R. § 
4.25(b), which was not addressed in VAOPGCPREC 2-2003, he is 
entitled to a separate 10 percent rating for tinnitus in each 
ear, citing Wanner v. Principi, 17 Vet. App. 4 (2003).  
Section 4.25(b), in part, provides that "except as otherwise 
provided in the rating schedule, disabilities arising from a 
single disease entity, e.g., arthritis, multiple sclerosis, 
cerebral vascular accident, etc., are to be rated separately, 
as are all other disabling conditions.  In the context of the 
veteran's argument, the veteran asserts that he suffers from 
bilateral disability arising from a single disease entity for 
which separate compensable ratings are warranted.

The question is, therefore, whether bilateral tinnitus 
constitutes two separate disabilities that are eligible for 
separate ratings.  The assignment of separate ratings is 
dependent on a finding that the disease entity is productive 
of distinct and separate symptoms; the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  38 C.F.R. § 4.14.

In the notice of proposed rulemaking concerning the 2003 
version of Diagnostic 6260, and in the discussion of the 
nature of tinnitus, VA, relying on a medical treatise, found 
that tinnitus, i.e., the perception of sound in the absence 
of an external stimulus, appears to arise from the brain 
rather than the ears.  67 Fed. Reg. 59,033 (Sept. 19, 2002).

The medical treatise relied on by VA documented that tinnitus 
is a single disease entity manifested in a single disability, 
regardless of whether it is perceived as being in one ear or 
both ears.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of a separate rating for 
each ear is not appropriate.  The application of 38 C.F.R. § 
4.25(b) does not, therefore, provide a basis for assigning a 
separate rating for each ear.

Diagnostic Code 6260, prior to the May 2003 amendment, did 
not expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  In Brown v. 
Gardner, 513 U.S. 115, 118 (1994), the Supreme Court held 
that if a statute is ambiguous, any interpretive doubt is to 
be resolved in the veteran's favor.  In Brown, the Supreme 
Court held ambiguity is a creature not of definitional 
possibilities but of statutory context.  By reading the 
rating criteria for Diagnostic Code 6260 in the context of 
the remaining provisions of the Rating Schedule, it is clear 
that a maximum 10 percent rating may be assigned for 
tinnitus, regardless of whether it is unilateral or 
bilateral, and that separate 10 percent ratings cannot be 
assigned for tinnitus in each ear.

If one section of a regulation includes specific language, 
but that language is missing from another section of the same 
regulation, it is generally presumed that such omission is 
intentional.  See Brown, 513 U.S. at 120.  The regulation at 
issue specifies that recurrent tinnitus is to be evaluated as 
10 percent disabling.  The diagnostic code does not 
distinguish between tinnitus that is perceived in one ear or 
both ears.  Other diagnostic codes pertaining to the auditory 
system specify whether the rating is to be assigned based on 
unilateral or bilateral involvement (Diagnostic Code 6100 for 
hearing loss, and Diagnostic Code 6207 for loss of auricle).  
Because some of the diagnostic codes pertaining to the 
auditory system distinguish between unilateral and bilateral 
involvement, it is apparent from the regulation that the 
omission of that language from Diagnostic Code 6260 was 
intentional.  This interpretation of the diagnostic code is 
not in conflict with 38 C.F.R. § 4.25(b), because that 
regulation specifies that disabilities arising from the same 
disease entity are to be separately rated; tinnitus, whether 
unilateral or bilateral, constitutes the same disability.

In summary, by reading Diagnostic Code 6260 in the context of 
the remaining diagnostic codes pertaining to the auditory 
system, the diagnostic code clearly indicates that a 10 
percent rating applies to recurrent tinnitus, regardless of 
whether the involvement is unilateral or bilateral.  For 
these reasons, the Board finds that the preponderance of the 
evidence is against the claim for a schedular rating in 
excess of 10 percent for tinnitus and there is not legal 
merit to the claim for a separate 10 percent rating for 
tinnitus in each ear.


Other Considerations

The Board observes that in light of Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board, however, is still 
obligated to seek all issues that are reasonably raised from 
a liberal reading of documents or testimony of record and to 
identify all potential theories of entitlement to a benefit 
under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the United 
States Court of Appeals for Veterans Claims (CAVC) clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the RO provided the criteria for 
the assignment of an extraschedular evaluation for the 
disability at issue.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  The record is absent 
any showing that the veteran's service-connected tinnitus has 
markedly interfered with his employment status, or required 
frequent inpatient care.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
tinnitus.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

The veteran having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a for 
a lung disorder claimed as asthma, the appeal is granted to 
this extent only.

Entitlement to service connection for a lung disability, 
including asthma on a de novo basis is denied.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for 
cardiovascular disease, the appeal is granted to this extent 
only.

Entitlement to a disability rating greater than 10 percent 
for tinnitus is denied.  






REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that the record as it stands currently is 
inadequate for the purpose of rendering a fully informed 
decision as to the claims of entitlement to service 
connection for hypothyroidism and cardiovascular disease.  
Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991); Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993). 

The issues of entitlement to service connection for 
cardiovascular disease and hypothyroidism involves the matter 
of aggravation.  The March 2002 VA cardiovascular and 
endocrine examinations performed by the same VA physician, 
specialty, unknown, if any, failed to provide sufficient 
findings with respect to the issues on appeal.

Accordingly, additional development is needed to supplement 
the record to include adequate VA cardiovascular and 
endocrine examinations by appropriate medical specialists 
with pertinent medical opinions on whether cardiovascular 
disease and/or hypothyroidism was/were incurred in or 
aggravated by active service with consideration of Cotant v. 
Principi, 17 Vet. App. 116 (2003) and VAOPGCPREC 3-2003 (July 
16, 2003).

The Board notes that the VA has a statutory duty to assist 
the veteran in the development of facts pertinent to his 
claim.  Littke v. Derwinski , 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended and conducting a thorough and contemporaneous 
medical examination which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

2.  The veteran should be contacted and 
requested to identify all health care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for 
cardiovascular disease and hypothyroidism 
both prior to active duty and following 
separation from active duty to the 
present.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the health care 
providers.  

Regardless of the veteran's response, all 
outstanding VA treatment reports should 
be obtained.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.  

3.  If any of the identified records are 
unobtainable the veteran should be 
notified of the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action on the veteran's claims.  

4.  The veteran should be afforded a 
special comprehensive VA cardiovascular 
examination by a specialist in 
cardiology, including on a fee basis, if 
necessary, in order to determine the 
current nature, extent of severity and 
etiology of any underlying cardiovascular 
disease process and whether any 
identifiable preexisting cardiovascular 
disease process in service was aggravated 
therein beyond natural progress.  Any 
further indicated special studies should 
be undertaken.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical specialist  prior 
and pursuant to conduction and completion 
of the examination and the examiner must 
annotate the examination report in this 
regard.

The medical specialist should diagnose 
any currently manifested cardiovascular 
disability.  After a review of the 
veteran's claims folder and service 
medical records, the examiner should then 
provide the following opinions in 
conjunction with any/all currently 
manifested cardiovascular disorder(s) as 
to whether it is at least as likely as 
not (i.e., 50 percent or greater) that: 
(a) the cardiovascular disorder(s) first 
manifested in active duty; (b) if not, 
whether the competent medical evidence 
shows that the cardiovascular disorder(s) 
clearly and unmistakably (undebatable) 
preexisted active duty, and if so, (c) 
whether the competent medical evidence 
clearly and unmistakably shows that the 
preexisting cardiovascular disorder(s) 
did not undergo a permanent increase in 
severity in service beyond natural 
progress.

A written rationale and bases should 
support all conclusions.  It is critical 
that the claims folder be made available 
to the examiner in conjunction with the 
examination.

5.  The veteran should be afforded a 
special comprehensive VA endocrine 
examination by a specialist in 
endocrinology, including on a fee basis, 
if necessary, in order to determine the 
current nature, extent of severity and 
etiology of any underlying hypothyroidism 
process and whether any identifiable 
preexisting endocrine pathology, 
including hypothyroidism noted in service 
was aggravated therein beyond natural 
progress.  Any further indicated special 
studies should be undertaken.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the medical specialist  prior 
and pursuant to conduction and completion 
of the examination and the examiner must 
annotate the examination report in this 
regard.

The medical specialist examiner should 
diagnose any currently manifested 
endocrine disease, including 
hypothydroidism.  After a review of the 
veteran's claims folder and service 
medical records, the examiner should then 
provide the following opinions in 
conjunction with any/all currently 
manifested endocrine disorder(s), 
including hypothyroidism as to whether it 
is at least as likely as not (i.e 50 
percent or greater) that: (a) the 
endocrine disorder(s) including 
hypothyroidism first manifested in active 
duty; and, if not, (b) whether the 
competent medical evidence shows that the 
endocrine disorder(s) including 
hypothyroidism, clearly and unmistakably 
(undebatable) preexisted active duty, and 
if so, (c) whether the competent medical 
evidence clearly and unmistakably shows 
that the preexisting endocrine 
disorder(s) including hypothyroidism did 
not undergo a permanent increase in 
severity in service beyond natural 
progress.

A written rationale and bases should 
support all conclusions.  It is critical 
that the claims folder be made available 
to the examiner in conjunction with the 
examination.

6.  Thereafter, the veteran's claims file 
should reviewed to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the requested 
examination report(s) and required 
medical opinions should be reviewed to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, 
corrective procedures should be 
implemented.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. App. 
268 (1998).

7.  After undertaking any further 
development deemed essential in addition 
to that specified above, the issues of 
entitlement to service connection for 
cardiovascular disease and hypothyroidism 
should be adjudicated in light of the 
holding of the United States Court of 
Appeals for Veterans Claims (CAVC) in 
Cotant v. Principi, 17 Vet. App. 116 
(2003) and VAOPGCPREC 3-2003 (July 16, 
2003).

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims for entitlement to service 
connection for cardiovascular disease and/or hypothyroidism.  
38 C.F.R. § 3.655 (2003).



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



